 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SALVADOR CERVANTES,                                 No. 2:15-CV-2686-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    SALAZAR,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for the appointment of counsel

19   (Doc. 10).

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the court does not at this time find the required exceptional

 8   circumstances. Plaintiff’s complaint raises one claim of use of excessive force, a claim which is

 9   neither factually nor legally complex despite plaintiff’s assertion in the current motion to the

10   contrary. Plaintiff has also demonstrated an ability to sufficiently articulate his claims, having

11   successfully amended his original complaint to state a cognizable claim. The court cannot say at

12   this early stage of the proceedings before defendant has been served and discovery has been

13   conducted whether plaintiff has any particular likelihood of success on the merits. Finally, the

14   court finds plaintiff’s stated reasons for appointment of counsel – his lack of money and

15   education – are not extraordinary but the norm for inmates pursuing civil litigation.

16                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

17   appointment of counsel (Doc. 10) is denied.

18

19

20   Dated: October 23, 2018
                                                            ____________________________________
21                                                          DENNIS M. COTA
22                                                          UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
                                                        2
